 Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.1   Page 1 of 53



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
                            )
TRINITY HEALTH CORPORATION  )
AND TRINITY HEALTH-         )                    Civil Action No.
MICHIGAN,                   )
                            )
         Plaintiffs,        )
                            )
v.                          )                    COMPLAINT FOR
                            )                    DECLARATORY JUDGMENT,
ANESTHESIA ASSOCIATES OF    )                    PERMANENT INJUNCTION,
ANN ARBOR, PLLC AND SIROMED )                    AND DAMAGES
PHYSICIAN SERVICES, INC.,   )
                            )                    DEMAND FOR JURY TRIAL
         Defendants.        )
                            )
                            )
                            )
                            )


         Plaintiffs Trinity Health Corporation (“Trinity Health”) and Trinity Health-

Michigan (“THM”) (collectively, “Plaintiffs”) bring this action against Defendants

Anesthesia Associates of Ann Arbor, PLLC (“A4”) and Siromed Physician

Services, Inc. (“Siromed”) (collectively, “Defendants”) based on the following

allegations:

                                 INTRODUCTION
         1.    Plaintiffs are bringing this case because Defendants (who are the

exclusive anesthesiology providers at six of Plaintiffs’ hospitals) are using non-

compete clauses to interfere with the ability of their more than 100

anesthesiologists to continue to treat patients at the hospitals they serve.




31357492.32
 Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.2    Page 2 of 53



Defendants are also using these clauses to prevent Plaintiffs from acting to protect

themselves against A4’s fundamental breaches of its agreements with Plaintiffs.

         2.   If not enjoined, Defendants’ use of these non-compete clauses will

seriously disrupt the provision of anesthesia care at six of Plaintiffs’ hospitals.

Since anesthesia care is necessary for all surgery, all cardiac procedures, all

endoscopies, many deliveries, and a host of other hospital services, these non-

competes will broadly interfere with operations at the hospitals, deprive patients of

their chosen hospitals and doctors, and harm health care competition and the

provision of hospital services in these markets.

         3.   The non-competes will have this effect because the anesthesiologists’

employer, A4, has terminated its contracts with Blue Cross Blue Shield of

Michigan (“BCBSM”) and Priority Health (“Priority”), is suing Priority and has

stated that it intends to sue BCBSM. It has also sent notices of termination to

Aetna and its affiliate Cofinity (collectively, “Aetna”).              These actions

fundamentally and materially breach A4 agreements with Plaintiffs, which require

that A4 remain in network with these payors, so that THM’s patients are fully

covered by their health insurance when they obtain services at THM facilities that

require anesthesia.

         4.   The end of the relationship between A4 and these critical payors will

seriously interfere with the ability of patients who obtain insurance from these


                                          2
31357492.32
 Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19           PageID.3   Page 3 of 53



plans to obtain services fully covered by insurance if they use the THM hospitals at

which the A4 anesthesiologists work. Indeed, BCBSM, Michigan’s dominant

commercial insurer, has now communicated to employers warning that their use of

THM hospitals will involve (at least) complications in coverage of anesthesia

procedures and the possibility of additional financial liability for patients. As a

result, Plaintiffs risk losing large volumes of commercially insured business

relating to all their hospital cases insured by Priority or BCBSM that require

anesthesia. A4’s actions therefore threaten to critically harm the THM hospitals.

         5.   In response, Plaintiffs have been forced to provide notice of

termination of their contracts with A4, so that they can utilize anesthesiologists

who will participate in these critical insurance plans and will allow patients to

obtain covered care for anesthesia at Plaintiffs’ hospitals.

         6.   In order to replace A4 with a full complement of anesthesiologists in a

market in which they are very difficult to recruit, Plaintiffs need to employ many

of A4’s anesthesiologists (which they are expressly permitted to do under their

agreement with A4 covering five of the six affected THM hospitals).                But

Defendants have refused to release these physicians from their non-competes, in

violation of the parties’ agreement, interfering with Plaintiffs’ ability to protect

their patients and their hospitals.




                                           3
31357492.32
 Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.4       Page 4 of 53



         7.   By seeking to enforce its non-competes, A4 is effectively seeking to

coerce Plaintiffs into giving up the protections the parties have negotiated in their

contracts. If the non-competes are enforceable, A4 hopes that Plaintiffs will decide

that they cannot afford to terminate their contracts with A4 because they do not

have adequate replacement anesthesiologists available, even though A4 has

blatantly violated the payor participation requirements in its contracts.

         8.   Thus, Defendants seek to use the non-competes to render A4’s

contractual obligations meaningless. If the non-competes are not enjoined, A4 will

be able to violate its contracts with Plaintiffs with impunity and potentially

threaten the insurance coverage of thousands of THM patients, secure in the belief

that its non-competes will allow it to remain under contract whether it observes its

obligations or not. Defendants seek to impose an impossible dilemma on Plaintiffs

– either accept A4’s breaches of contract and risk losing substantial patients whose

insurance coverage has been disrupted, or terminate A4 without adequate

replacement anesthesiologists available, and thereby face equal or greater losses

due to interference with surgeries and other critical cases. For this reason, among

many others, the non-competes are illegal and unreasonable as applied to Plaintiffs

under these circumstances.

         9.   Overall competition in a number of markets is impacted by these

actions, because this is very far from a typical case involving non-compete


                                          4
31357492.32
 Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19           PageID.5    Page 5 of 53



restrictions.     The issues here involve approximately 100 physicians who

exclusively provide anesthesiology services at six THM hospitals.             Moreover,

revenues from the affected services at THM hospitals involve at least 20 times the

revenues from A4’s anesthesia services at those hospitals. Therefore, the effects of

the non-competes reach far beyond anesthesia services.

         10.    Defendants’ actions not only violate federal antitrust laws, but are also

unreasonable under Michigan law and breach A4’s contracts with Plaintiffs in

multiple respects.      In particular, A4’s failure to participate in contracts with

Priority and BCBSM is a breach of the parties’ agreements, and A4 is liable to

THM for all financial losses due to declines in hospital patients as a result of A4’s

actions. Since A4’s termination of the BCBSM contract occurred less than a week

ago, Plaintiffs are unable to estimate those damages at this time. But they could

amount to millions of dollars per month. Defendants’ refusal to release A4’s

physicians from their non-competes is also a violation of the parties’ agreement.

         11.    Plaintiffs are therefore seeking relief against these actions, as well as

damages based on Defendants’ violations of the antitrust laws and breaches of

contract.

                                     THE PARTIES
         12.    Plaintiff Trinity Health is a faith-based, nonprofit, tax exempt

corporation organized under and by virtue of the laws of Indiana and is


                                             5
31357492.32
 Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.6    Page 6 of 53



headquartered in Livonia, Michigan. Trinity Health is the parent corporation of

THM.

         13.   Plaintiff THM is a Michigan nonprofit corporation and a subsidiary of

Trinity Health. THM owns and operates, among other facilities in Michigan, the

five THM hospitals in its Saint Joseph Mercy Health System (“SJMHS”) division,

located in Ann Arbor, Chelsea, Howell, Livonia, and Pontiac; and Mercy Health

Saint Mary’s in Grand Rapids (part of the Mercy Health division of THM).

         14.   The five SJMHS hospitals are described more fully below:

               a.    Saint Joseph Mercy Ann Arbor is a 537-licensed bed academic

                     teaching hospital in Ann Arbor, Michigan, offering a variety of

                     inpatient   and outpatient services, including cardiology,

                     obstetrics, orthopedics, surgery, and Level II trauma care.

               b.    Saint Joseph Mercy Chelsea is 133-licensed bed hospital and

                     part of a joint venture between SJMHS and University of

                     Michigan Health. Located in Chelsea, Michigan, it offers a

                     variety of inpatient and outpatient services, including

                     cardiology, orthopedics, surgery, and women’s services.

               c.    Saint Joseph Mercy Livingston is a 136-licensed bed hospital in

                     Howell, Michigan.         It offers a variety of inpatient and




                                           6
31357492.32
 Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.7   Page 7 of 53



                     outpatient services, including cardiology, orthopedics, and

                     surgery.

               d.    Saint Mary Mercy Livonia is a 304-licensed bed hospital in

                     Livonia, Michigan.        It offers a variety of inpatient and

                     outpatient services, including cardiology, obstetrics, and

                     surgery.

               e.    Saint Joseph Mercy Oakland is a 443-licensed-bed hospital in

                     Pontiac, Michigan, offering a variety of inpatient and outpatient

                     services, including cardiology, orthopedics, surgery, Level II

                     trauma care, and women’s services.

         15.   Mercy Health is another division of THM, and includes, among other

facilities, Mercy Health Saint Mary’s (“MHSM”), a 344-licensed bed hospital in

Grand Rapids, Michigan. MHSM offers a variety of inpatient and outpatient

services, including cardiology, neurology orthopedics, surgery, obstetrics, and

critical care services.

         16.   The THM hospitals have won numerous awards for their strong

commitment to patient quality, safety, and satisfaction.        Saint Joseph Mercy

Oakland has received numerous recognitions from Healthgrades, and been named a

Blue Cross Blue Shield “Blue Distinction Center” for Knee and Hip Replacements,

and Spine Surgery, and designated by the Aetna Institute of Quality for Total Joint


                                           7
31357492.32
 Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19       PageID.8      Page 8 of 53



Replacement and Spine Surgery. It is also a Leapfrog “Top Hospital” for patient

quality and safety, scoring an “A” safety rating in 2019. Saint Joseph Mercy

Oakland was also named among the top five percent of U.S. hospitals in women’s

health excellence by an independent health care ratings organization.

         17.   Saint Joseph Mercy Oakland also has a unique structural heart

program, involving a multi-disciplinary team of cardiovascular and cardiac surgery

specialists, who perform, among other things, cardiac surgery and cardiac

procedures, all of which require anesthesia. Saint Joseph Mercy Oakland was

named one of the nation’s top 50 cardiovascular hospitals by Thomson Reuters for

eight consecutive years.     The hospital has also been identified as a “Blue

Distinction Center” for cardiac care and maternity care by Blue Cross.

         18.   Saint Joseph Mercy Oakland was named a “Top Teaching Hospital”

by The Leapfrog Group and the Economic Alliance for Michigan. It also received

an “Excellence Award” in patient safety from the Economic Alliance for

Michigan.

         19.   Saint Joseph Mercy Ann Arbor has been named a “Distinguished

Hospital for Clinical Excellence” by Healthgrades and received the “Governor’s

Award of Excellence” from MPRO. It also received an “Outstanding Patient

Experience” award from Healthgrades, and was named a “Top 100 Hospital” by

IBM Watson Health/Truven Health Analytics. Saint Joseph Mercy Ann Arbor is a


                                         8
31357492.32
 Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19     PageID.9   Page 9 of 53



“Blue Distinction Center” for Cardiac Care and a “Blue Distinction Center+” for

Spine Surgery, Knee and Hip Replacement, and Maternity Care.

         20.   Saint Joseph Mercy Chelsea received an “Outstanding Patient

Experience” award from Healthgrades and was named a “Top General Hospital”

by The Leapfrog Group. It also received an “Excellence Award” in patient safety

from the Economic Alliance for Michigan.

         21.   Saint Joseph Mercy Livingston won the “Hospital Patient Safety

Award” from the Economic Alliance for Michigan and was named a “Top 100

Hospital” by IBM Watson Health/Truven Health Analytics. It also is a “Blue

Distinction Center” for Knee and Hip Replacement.

         22.   Saint Mary Mercy Livonia was named a “Most Wired” hospital by the

Hospitals & Health Networks’ Most Wired Survey. It also is a “Blue Distinction

Center” for Cancer Care and a “Blue Distinction Center+” for Knee and Hip

Replacement and Maternity Care.

         23.   Mercy Health Saint Mary’s received an “Outstanding Patient

Experience” award from Healthgrades. It was named a “Top 100 Hospital” by

IBM Watson Health/Truven Health Analytics. Mercy Health Saint Mary’s also

was a recipient of the Maternity Care Excellence Award from the Economic

Alliance for Michigan. It is a “Blue Distinction Center+” for Spine Surgery, Knee




                                         9
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19       PageID.10   Page 10 of 53



and Hip Replacement, and Maternity Care.          Mercy Health Saint Mary’s has

repeatedly been awarded the “Governor’s Award of Excellence” from MPRO.

         24.   Defendant Anesthesia Associates of Ann Arbor is a professional

limited liability corporation based in Ann Arbor, Michigan. A4 employs more

than 100 anesthesiologists who provide services at many locations in Michigan,

including the exclusive provision of anesthesiologists’ services at THM’s hospitals

in Ann Arbor, Chelsea, Howell, Livonia, Pontiac, and Grand Rapids.              A4

anesthesiologists also serve as faculty for the Wayne State School of Medicine’s

anesthesia medical residency program hosted by Saint Joseph Mercy Oakland in

Pontiac.

         25.   Defendant Siromed is a Delaware corporation with its principal place

of business in Waltham, Massachusetts. It provides management services and

capital to hospitals, ambulatory surgery centers, and other health care facilities.

According to its website, “Siromed’s anesthesia platform is anchored by [A4],

which is the largest provider of anesthesia and pain management in the state of

Michigan,” and another medical group located in Florida. In March of 2018,

Siromed became the parent of A4. Siromed is directly involved in managing the

A4 operations in Michigan, and was directly responsible for the actions giving rise

to this Complaint. Siromed is a portfolio company of private equity firm Prospect

Hill Growth Partners, L.P.


                                         10
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.11    Page 11 of 53



                          JURISDICTION AND VENUE
         26.   This Court has jurisdiction over this case pursuant to 28 U.S.C. §§

1331, 1337(a), and 1367; Sections 4 and 16 of the Clayton Act, U.S.C. §§ 16 and

26; and Section 1 of the Sherman Act, 15 U.S.C. § 1. This Court has exclusive

jurisdiction over the claims in this case brought pursuant to the Sherman Act and

Clayton Act.

         27.   Both Defendants transact business in this district and are subject to

personal jurisdiction therein. A4 has maintained its principal place of business in

this district and resides in this district. The actions complained of herein and

giving rise to this Complaint took place in this district.       Plaintiffs also have

maintained their principal place of business in this district, and have suffered the

bulk of their damages in this district. Five of the six affected THM hospitals are

located in this district. Venue is proper in this district pursuant to 15 U.S.C. §§ 15,

22, and 26 and 28 U.S.C. § 1391.

                            TRADE AND COMMERCE
         28.   Defendants are engaged in interstate commerce and their activities

substantially affect interstate commerce. Millions of dollars of A4’s revenues

come from sources located outside of Michigan, including payments from out-of-

state commercial payors, including Aetna.        A4 treats a significant number of

patients from other states, including many surgical cases at Plaintiffs’ hospitals


                                          11
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.12   Page 12 of 53



involving out-of-state patients. In addition to A4, Siromed provides management

services and capital to other health care providers outside of Michigan.

         29.   Plaintiffs receive millions of dollars of revenue from sources located

outside of Michigan, including payments from out-of-state commercial payors,

including Aetna. Plaintiffs’ Michigan hospitals affected by A4’s conduct receive

millions of dollars in revenues for the treatment of commercially-insured patients

from out of state who receive services requiring anesthesia. Trinity Health also

borrows hundreds of millions of dollars from lenders in interstate commerce

through its bond offerings, which are used to benefit, among others, the hospitals

and services at issue in this case.

         30.   Plaintiffs and Defendants also spend millions of dollars on the

purchase of supplies in interstate commerce, including, most relevant to this case,

surgical supplies and instruments, drugs used for anesthesia, and anesthesia

machines and other equipment.

         31.   Defendants’ actions will result in a substantial reduction in

competition in the relevant antitrust markets described below, which will affect

payments made in interstate commerce by commercial payors serving those

markets, as well as payments made by the parties in interstate commerce.

                            FACTUAL ALLEGATIONS

                            The Role of Anesthesiologists


                                          12
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19          PageID.13    Page 13 of 53



         32.   An anesthesiologist is a physician who specializes in the care of

patients before, during, and after surgery and other procedures requiring anesthesia

or pain management.          Anesthesiologists also meet with patients and their

physicians before surgery or other procedures involving anesthesia to evaluate

patients’ health and to ensure that patients’ anesthesia care is safe and effective.

         33.   Anesthesiologists administer anesthesia so patients do not feel pain

when they are undergoing surgeries, cardiac procedures, deliveries, and other

procedures.      They also perform other functions, including monitoring and

maintaining patients’ normal vital signs (e.g., respirations, pulse, blood pressure,

body temperature); identifying and treating any related emergencies that may occur

before, during, or after the procedures (e.g., allergic reactions to medication,

bleeding, changes in vital signs); and controlling pain and providing other care

post-procedures.

         34.   Anesthesiologists play critical roles in every hospital, since anesthesia

is required for all, or virtually all, surgeries and cardiac procedures, and for

deliveries of newborns involving epidurals and cesarean sections (“C-sections”),

among other procedures. Surgeries, cardiac procedures, and obstetrical deliveries

are major components of the services provided by virtually every hospital.

         35.   An anesthesiologist may work with a certified registered nurse

anesthetist (“CRNA”). A CRNA is an advanced practice nurse who administers


                                           13
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.14   Page 14 of 53



anesthesia under some circumstances.           CRNAs are required by law to be

supervised by anesthesiologists and can only provide a fraction of the anesthesia

care provided by anesthesiologists.       CRNAs are therefore not substitutes for

anesthesiologists in any health plan’s network. A4 employs the CRNAs at Saint

Joseph Mercy Oakland, but Plaintiffs employ the CRNAs who work at the other

five hospitals utilizing A4 anesthesiologists.

         36.   Typically, hospitals obtain the services of anesthesiologists either by

employing them or contracting with a group which employs a significant number

of anesthesiologists. In order to be able to efficiently schedule anesthesia services

for the wide range of surgeries and other procedures performed in hospitals, and in

order to obtain the services of anesthesiologists to address administrative and

quality issues related to those procedures, it is more efficient for hospitals not

employing anesthesiologists to deal with a single group in an exclusive

relationship. These anesthesiologists may also serve in other roles at the hospital,

including in leadership and on the medical faculty.

               Health Care Provider Reimbursement and Competition
         37.   Hospitals and other health care providers obtain their revenues

through government programs (such as Medicare and Medicaid) and through

payments by commercial payors who provide insurance to their members.

Virtually no hospital services are paid for by uninsured individuals.


                                          14
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19       PageID.15   Page 15 of 53



         38.   Payments by commercial payors are very important to the success of

any hospital, given the lower level of payments made by Medicare and Medicaid.

         39.   Competition among health care providers occurs in two stages. In the

first stage, providers compete to be selected as in-network providers by

commercial managed care plans (also referred to herein as “commercial payors”).

Employers typically select commercial managed care plans on behalf of their

employees. Commercial payors seek to offer convenient networks of providers,

including, most importantly, hospitals and physicians, for their members.

Employees and subscribers prefer to have a choice from a variety of providers in

convenient locations near where they reside.        Managed care plans negotiate

contracts with hospitals and physicians to create provider networks which provide

these choices.

         40.   Employees and subscribers pay higher out-of-pocket costs when they

see a non-contracted or out-of-network provider. Patients who are insured through

a managed care plan therefore have an incentive to choose in-network providers in

order to minimize or avoid out-of-pocket expenses, and providers have incentives

to participate in managed care plans’ networks because that increases their access

to patients insured through those organizations.

         41.   In the second stage of competition, health care providers compete

with other in-network providers to attract patients. Managed care plans typically


                                         15
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.16    Page 16 of 53



offer multiple in-network providers with similar out-of-pocket costs, and those

providers compete primarily on non-price dimensions in this second stage to attract

patients by offering better services, amenities, convenience, quality of care, and

patient satisfaction than their competitors offer. Price competition occurs primarily

at the first step of competition, in negotiations between payors and providers.

         42.   In Michigan, the predominant commercial payor is BCBSM, which

covers 4.5 million individuals in Michigan. BCBSM represents the substantial

majority of commercially insured surgical cases, cardiac procedures, obstetrical

deliveries, and other procedures requiring anesthesia at the THM hospitals.

         43.   Priority and Aetna are also very important commercial payors in

Michigan and for Plaintiffs. Priority is the second-largest commercial payor in

Michigan, and provides commercial insurance coverage for a substantial share of

surgical cases, cardiac procedures, obstetrical deliveries, and other procedures

requiring anesthesia at the THM hospitals. Aetna (and its affiliate Cofinity) also

provides commercial insurance coverage for a substantial share of surgical cases,

cardiac procedures, obstetrical deliveries, and other procedures requiring

anesthesia at the THM hospitals.

         44.   No hospital could afford to be out of network with BCBSM, and it

would suffer significant financial losses if it were out of network with Priority or

Aetna.


                                         16
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.17    Page 17 of 53



         45.    For these reasons, hospitals, including the THM hospitals, routinely

include in their contracts with anesthesiologist groups a requirement that the group

participate in network with all (or all significant) payors with which the hospital

participates.    If the anesthesiologists did not participate in network with, for

example, BCBSM, then patients would not necessarily be covered for the payment

of all anesthesia services in connection with their surgeries or other procedures at a

THM hospital. As a result, it is highly likely that such patients would choose to

have their surgeries or other procedures requiring anesthesia performed at other

hospitals where the anesthesiologist is an in-network provider. And it is highly

likely that physicians would accede to their patients’ choice, or proactively avoid

imposing financial burdens on their patients by providing them with care at other

facilities. For these reasons, participation in all the hospitals’ commercial payor

networks by anesthesiologists is critical to the hospitals’ ability to perform

surgeries, cardiac procedures, and obstetrical deliveries, among other procedures,

and be paid for them.

         46.    In seeking anesthesiologists’ services, hospitals often consider a

number of local and national groups.           However, all of these groups depend

significantly on the supply of anesthesiologists in the local area in which the

hospital is situated. It is difficult and time-consuming to recruit anesthesiologists

to a new location, and such recruitment into Michigan has been extremely difficult.


                                          17
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19          PageID.18   Page 18 of 53



There is a significant shortage of anesthesiologists nationally, and that shortage is

expected to grow. For example, a study from RAND Health found there are

shortages of anesthesiologists nationwide and shortages of both anesthesiologists

and CRNAs in Michigan.           See Daugherty, Lindsay, Raquel Fonseca Benito,

Krishna B. Kumar, and Pierre-Carl Michaud, Is There a Shortage of Anesthesia

Providers       in    the    United     States?,     RAND       Corporation,     2010,

https://www.rand.org/pubs/research_briefs/RB9541.html.         For this reason, it is

very difficult to replace an anesthesiology group.

         47.   This difficulty in recruiting has affected A4, which is short staffed at

the THM hospitals. A4’s anesthesiologists must often work longer hours and come

in from vacation to meet the demand for anesthesia services at the THM facilities.

Despite this, there are occasionally gaps in anesthesia coverage at the THM

facilities, which may delay patient services. For example, at Saint Joseph Mercy

Oakland certain cases have been turned away, some of which were then performed

at Beaumont Health.

         48.   A4 also provides the THM hospitals with anesthesiologists with

subspecialty skills, which are in even more limited supply in Michigan and across

the United States. For example, cardiac anesthesiologists have additional board

certifications in transesophageal echocardiography.

                            Plaintiffs’ Agreements with A4


                                           18
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19      PageID.19    Page 19 of 53



         49.   A4 entered into agreements with Plaintiffs to provide anesthesia

services at Mercy Health Saint Mary’s in Grand Rapids in 2016, at all of the

SJMHS hospitals (except Saint Joseph Mercy Oakland) in 2018, and at Saint

Joseph Mercy Oakland later in 2018. The agreement to provide anesthesiologist

services at Mercy Health Saint Mary’s in Grand Rapids was entered into under an

Anesthesia Services Agreement (“ASA”) in September 2016. The agreements to

provide services at the other hospitals were undertaken pursuant to a Master

Services Agreement (“MSA”) entered into in December 2016, and an Order

entered into pursuant to the MSA with regard to all of the foregoing SJMHS

hospitals (except Saint Joseph Mercy Oakland) in January 2018 (“Order”), and at

Saint Joseph Mercy Oakland in August 2018 (“First Amendment to Order”).

         50.   Section 8.12 of the ASA and Section X.E. of the MSA both require

A4 to participate in network with payors contracting with the THM hospitals.

Specifically, Section X.E. of the MSA states: “Group and each Provider shall be a

participating provider in the Federal health care programs, as defined at 42 U.S.C.

§ 1320(a)-7b(f), which programs include, but are not limited to, Medicare and

Medicaid, and participate in third-party payor programs with which Hospital

participates during the term of all applicable Orders.” (Emphasis added). Section

8.12 of the ASA states: “With respect to the professional services subject to this

Agreement, the Group and its Members shall participate on an assignment basis in


                                        19
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19          PageID.20    Page 20 of 53



Medicare, Medicaid, the insurance plans by which MHSM’s employees are

covered (which may be changed at the sole discretion of MHSM [the division of

THM including five affected Trinity hospitals] during the term of this Agreement),

and any third-party payer program in which MHSM participates and which

represents at least five percent (5%) of the Facilities’ aggregate surgical business

based on gross charges.” (Emphasis added). Each of BCBSM, Priority, and

Aetna satisfy the 5% threshold.

  A4’s Actions Taken against Commercial Payors and the Payors’ Responses
         51.   A4 has terminated its contracts with Priority (effective on April 20,

2019) and BCBSM (effective July 16, 2019), and provided notice of termination to

Aetna, because A4 wants substantially higher rates from these payors. A4 sued

Priority for breach of contract in the Circuit Court for the County of Washtenaw,

Michigan on June 14, 2019.           According to A4’s complaint, Priority owes

substantial additional funds to A4 for each case handled since termination. Priority

has paid A4 at the rate agreed to by A4 and Priority under their prior agreements,

but A4 contends that, in the absence of an agreement, Priority is obligated to pay at

much higher rates. A4’s claims against Priority equal $1.2 million over 8 weeks,

or $150,000 per week.

         52.   Priority states that it has elected, for the present, to provide coverage

for patients with anesthesia services provided by A4 at the previously contracted-


                                           20
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.21    Page 21 of 53



for rates. However, at least some patients have represented to THM personnel that

they have been told by Priority that A4’s services are no longer covered.

Moreover, Priority has communicated to patients that A4 is no longer a

participating provider. It has also informed its members that it cannot guarantee

that they will not receive a bill from A4. Since the cost of anesthesia services can

amount to hundreds or even thousands of dollars, many patients who receive such

notice will want to have those services performed by a group other than A4. Given

the exclusive contract between A4 and the six THM hospitals, that means that

these patients will need to have these services provided at a location other than a

THM facility. A4’s actions therefore threaten to encourage Priority members to

choose non-THM hospitals and doctors because of the possible uncertainty

regarding insurance coverage. Plaintiffs are already receiving some questions and

concerns from Priority members about possible out-of-network costs if they have

their surgeries performed at THM.

         53.   A4’s lawsuit against Priority threatens to cause Priority to take even

more aggressive actions. A4 has taken the position that it is entitled to collect from

Priority substantially more than Priority paid A4 under their prior agreement while

there is no contract in place between the parties. To avoid this exposure, Priority

has a substantial incentive to discourage its patients from utilizing A4’s services,

since A4’s claims in its lawsuit will cover every case covered by Priority which is


                                          21
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.22    Page 22 of 53



treated by A4 from the time of the termination forward. There is therefore a very

significant risk that Priority will change its temporary practice, refuse to reimburse

patients for services provided by A4 (which it has every right to do since these

services are no longer in network), and thereby encourage patients to have their

anesthesia services, and, inevitably, their hospital services, provided elsewhere.

         54.   A4 also has informed Plaintiffs and BCBSM that it planned to sue

BCBSM as it had Priority.       A4’s contract with BCBSM terminated, at A4’s

insistence, on July 16, 2019. A4 was unable to reach agreement with BCBSM

regarding payments going forward, because BCBSM demanded that A4 promise

not to sue BCBSM for additional reimbursement, and A4 refused to agree to

forego such litigation.

         55.   BCBSM has now informed employers that it will be the members’

responsibility to pay A4 for anesthesia care in connection with services at THM

hospitals, though BCBSM will provide reimbursement for that care. This will put

the members in the middle of the BCBSM-A4 dispute. There is a significant risk

that members who do not wish to have the responsibility of paying directly for

their anesthesia care will instead choose to utilize other hospitals and doctors that

do not depend upon A4.

         56.   BCBSM has also informed employers that it cannot guarantee that the

members will not face claims by A4 for “balance billing,” i.e., claims for


                                         22
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.23    Page 23 of 53



additional payments by the member beyond the amounts the member is reimbursed

by BCBSM. This would be consistent with A4’s position in its lawsuit against

Priority, that it is entitled to substantially greater payment than the contracted for

rate Priority had paid A4 under their now terminated contract. Significantly, A4

has not been willing to commit to BCBSM that it would not “balance bill”

members, except as part of a temporary “standstill” arrangement which was

rejected by BCBSM. The prospect of this kind of “surprise billing” of patients – a

highly discussed problem in health care – is likely to deter many patients and

employers from using the THM facilities.

         57.     In fact, THM executives have already heard from one large employer

that it was seriously considering telling its employees that they should not use

THM facilities for services requiring anesthesia. Many employers are undoubtedly

now making the same decisions.

               The Likely Effects of A4’s Actions and Plaintiffs’ Response
         58.     These actions threaten to have a devastating impact on Plaintiffs’

hospitals. A loss of even 20% of the relevant surgery cases would cause damages

of more than $30 million annually, or several million dollars per month. The lost

cases will extend well beyond surgery to include loss of related ancillary services

(such as x-rays and laboratory services) and other cases (including endoscopies,

cardiac procedures and many births) requiring anesthesia. Moreover, Plaintiffs’


                                           23
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.24    Page 24 of 53



hospitals will be responsible under the contracts they have with payors in which

they assume the total cost of care for cases involving attributed lives which may

need to be treated at other, more expensive facilities if they are diverted from the

THM hospitals.

         59.   These shifts of patients from the THM hospitals would not only create

short-term revenue losses, but would have a long term impact on the hospitals’

success. Physician groups would have an incentive to shift more of their cases to

other hospitals, and many likely would not return to the THM hospitals even after

the immediate crisis ended. Most young families’ first use of the hospital is in

connection with the births of their children, and that often establishes a relationship

with a hospital that persists through the lives of the family members. Therefore,

the loss of deliveries is likely to have a significant long term effect on these

individuals’ use of the hospitals. For these reasons, A4’s actions would likely have

long-term impacts on the hospitals’ reputation, goodwill, and market positions.

         60.   A4’s actions thus threaten catastrophic consequences for the THM

facilities which have contracted with A4. The use of THM hospitals for these

services is likely to be substantially reduced as a result of A4’s actions, in

particular, with regard to the patients who are financially most critical to the THM

hospitals because of the higher payment rates for commercial reimbursement.




                                          24
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.25   Page 25 of 53



         61.   A4 shared its plans regarding departicipation and litigation with THM

executives beginning in February, 2019. Plaintiffs’ executives have repeatedly

urged A4 to forego these tactics because of the very serious consequences to the

THM hospitals, patients, physicians whose procedures require anesthesia and to

A4 itself. A4’s leadership consistently rejected these admonitions.

         62.   Because of the great threat that these actions posed to Plaintiffs’

hospitals and their physicians, and because non-participation in payor contracts is a

critical breach of the ASA and MSA, Plaintiffs provided their notice of concerns to

A4 regarding these breaches of the parties’ contracts. Plaintiffs met with A4 on

July 1, 2019, in an attempt to resolve their differences. Plaintiffs also held an

additional meeting on July 11, 2019, as required under the ASA. A4’s executives

promised that they could proceed with the payors in a manner that would result in a

quick resolution of Plaintiffs’ concerns without any disruption to patients or the

hospitals. As described above, this has proved to be untrue.

         63.   Plaintiffs were therefore forced to provide A4 with a notice of

termination of the ASA, effective September 2, 2019. Additionally, the ASA

expires on September 1, and Plaintiffs now do not intend to renew the agreement.

Plaintiffs will also send notice of termination of the Order applicable to the other

SJMHS hospitals identified herein, also effective on September 2, 2019.




                                         25
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19            PageID.26    Page 26 of 53



         64.   Plaintiffs took those actions only after giving A4 repeated

opportunities to resolve the disputes with the commercial payors.               Plaintiffs

delayed the notice of termination by more than a week after the unsuccessful July

11 meeting in order to give A4 one more chance to resolve its disputes. A4 refused

to do so.

         65.   The only realistic alternative for Plaintiffs at this juncture is to employ

the A4 anesthesiologists directly after termination. It is important for the surgeons

and other physicians practicing at the THM hospitals to have strong working

relationships with, and trust in, the anesthesiologists. This is particularly critical

for complex surgical cases where physicians and anesthesiologists often work side-

by-side for many hours in very close quarters. A4’s anesthesiologists also play an

important role in terms of scheduling and continuity in the provision of services at

the THM hospitals. While Plaintiffs have begun to recruit “locum tenens,” or

temporary, anesthesiologists to fill these roles, this is not a satisfactory long-term

solution for the THM hospitals, and the nationwide shortage of anesthesiologists

makes the retention of even locum tenens anesthesiologists quite difficult. Given

this nationwide shortage and the difficulty in recruiting anesthesiologists, the only

viable solution is employment of the A4 physicians.

         66.   Plaintiffs have therefore offered employment to all the A4

anesthesiologists, effective on termination. However, Defendants’ non-compete


                                            26
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19       PageID.27   Page 27 of 53



agreements with A4’s anesthesiologists threaten to interfere with these efforts.

These non-compete agreements purport to forbid the anesthesiologists, after the

end of their employment with A4, from practicing for one year at any location

within 10 miles of the location in which they currently have practiced, and for five

years at a site previously managed by A4.

         67.   Recognizing this potential problem, the MSA states at Section XII.I.

that A4 and its affiliates will “release each Provider from any restrictive covenant

with the Group without penalty permitting Provider to be hired by or otherwise

continue to provide services at the Hospital, to Trinity Health or another Trinity

Health Hospital; provided that a mutually acceptable fee for such release based on

the investment by Group in recruiting and training the Provider may be specified in

the Order.” No such payment is specified in the Order. Additionally, Section XIII

of the MSA specifically permits Trinity Health to employ members of A4. Section

XIII.A. of the MSA specifically states that “Group agrees that in the event of

termination of this Agreement, Hospital has the right to hire any or all of the

Providers.”      Therefore, the MSA requires that Defendants release their

anesthesiologists from their non-competes if they wish to become employed by

Plaintiffs after termination of A4’s agreements.

         68.   In the notice of termination, Plaintiffs asked A4 to release its

anesthesiologists from the non-competes pursuant to the ASA, but A4 has not


                                         27
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.28    Page 28 of 53



agreed to do so. If this action stands, and if it deters the A4 anesthesiologists from

accepting Plaintiffs’ offers of employment, it would force Plaintiffs into an

untenable dilemma. Due to A4’s departicipation with, and lawsuits or threatened

lawsuits against, Priority and BCBSM, as well as (potentially) Aetna/Cofinity,

Plaintiffs must either accept the loss of large numbers of patients critical to the

THM hospitals’ operations, or seek alternative anesthesia care from temporary

“locum tenens” physicians. Retaining “locum tenens” physicians is an inadequate

short-term solution to a significant, long-term problem for the THM hospitals.

Additionally, because the A4 anesthesiologists serve as faculty for the Wayne State

School of Medicine’s anesthesia residency program hosted by Saint Joseph Mercy

Oakland, any disruption as a result of Defendants’ actions would also jeopardize

the anesthesia residency program.

         69.   In Plaintiffs’ experience, these kinds of disruptions are both

significant and long-lasting. In Grand Rapids, where A4 was brought in to replace

another anesthesia group in 2016, A4 was only able to employ some of the existing

anesthesiologists at Mercy Health Saint Mary’s. The gap in anesthesia coverage

has yet to be filled completely by A4 after almost three years. As a result, Mercy

Health Saint Mary’s lost more than 10% of its surgery and delivery cases and

cardiac procedures compared to the number of cases before the changeover in

anesthesiologists. Moreover, prior to the changeover, the number of cases in the


                                         28
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.29       Page 29 of 53



categories was rapidly increasing. As compared to what would have occurred had

this trend continued, Mercy Health Saint Mary’s has lost almost 20% of these

cases. This reduction in volume still exists today, three years later.

         70.   The THM hospitals would likely face even greater losses of cases here

if physician compliance with the non-compete clauses results in the need for

Plaintiffs to face the nearly impossible task of recruiting an entirely new cadre of

anesthesiologists at the THM hospitals.

         71.   Plaintiffs have therefore informed the A4 physicians in their offers of

employment that THM will indemnify the A4 physicians against any losses

relating to claims that they have violated their non-competes, and that Plaintiffs

will challenge the non-competes in court. Plaintiffs believe that this litigation is

critical to their ability to employ these badly needed anesthesiologists.

         72.   For these reasons, Defendants’ actions threaten to substantially reduce

output in the provision of their anesthesiology services.          This is especially

significant because A4 has market power by virtue of the shortage of substitute

anesthesiologists available to serve the THM facilities.

               Irreparable Injury As A Result Of Defendants’ Actions
         73.   Plaintiffs will be irreparably harmed by Defendants’ actions.

Defendants’ actions are causing, and will continue to cause, substantial patient

confusion and harm to Plaintiffs’ goodwill with its patients, as well as very serious


                                          29
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19       PageID.30   Page 30 of 53



disruption of Plaintiffs’ relationships with its surgeons and other physicians (who

may refer patients for surgery or other services requiring anesthesia). Defendants’

actions are also very likely to cause irreparable injury because of the long-term

effect of the loss of patients and physician relationships. Moreover, with the

departure of key faculty if A4’s non-competes are enforced, Defendants’ actions

threaten to jeopardize the Wayne State School of Medicine anesthesia residency

program at Saint Joseph Mercy Oakland.

                        Relevant Antitrust Service Markets
         74.   One relevant service market in this case is the market for inpatient

surgical services sold to commercially-insured patients (“inpatient surgical

services”). This market encompasses a broad cluster of inpatient surgical services,

including orthopedics, general surgery, cardiac and vascular surgery, gynecological

surgery, urological surgery, spinal surgery, and neurosurgery. An inpatient stay is

one that requires an overnight stay. These services are offered to patients by the

same set of hospital competitors and under similar competitive conditions. All

commercial health insurance products cover inpatient surgical services.

Alternatively, each of these surgery service lines could be viewed as separate

product markets. In that event, the competition analysis described herein would be

the same.




                                         30
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.31    Page 31 of 53



         75.   A second relevant service market in this case is the market for

outpatient surgical services provided at hospital-based facilities and sold to

commercially-insured patients (“outpatient surgical services”).         This market

encompasses a broad cluster of outpatient surgical services including orthopedics,

general surgery, cardiac and vascular surgery, gynecological surgery, urological

surgery, spinal surgery, and neurosurgery. Outpatient services do not require an

overnight stay. These services are offered to patients by the same set of hospital-

based competitors and under similar competitive conditions.          All commercial

health insurance products cover outpatient surgical services. Alternatively, each of

these surgery service lines could be viewed as separate product markets. In that

event, the competition analysis described herein would be the same.

         76.   A third relevant service market in this case is the market for cardiac

procedures sold to commercially-insured patients. This market encompasses a

cluster of cardiac procedures performed in the cardiac catheterization lab at a

hospital, including diagnostic procedures (e.g., diagnostic cardiac catheterization

and biopsy), interventional procedures (e.g., balloon angioplasty, percutaneous

coronary intervention), and electrophysiology procedures. These procedures are

among the most significant procedures for the THM hospitals, like all hospitals, in

terms of their contribution to the hospitals’ bottom line and ability to perform their




                                          31
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.32   Page 32 of 53



mission.       These services are offered to patients by the same set of hospital

competitors and under similar competitive conditions.

         77.    A fourth relevant service market in this case is the market for

obstetrical delivery services sold to commercially-insured patients. This market

encompasses a cluster of services related to birth of a baby. These services are

offered to patients by the same set of hospital competitors under similar

competitive conditions.

         78.    These relevant service markets do not include inpatient or outpatient

surgical services, cardiac procedures, or obstetrical delivery services reimbursed by

the government under the Medicare or Medicaid programs. A provider offering

the relevant services could not increase its volume or revenue by persuading

patients to sign up for Medicare or Medicaid, because enrollment in these

programs is limited to the elderly, disabled, or underprivileged. Medicare and

Medicaid typically pay significantly lower rates than do commercial insurers, and,

therefore, are not an alternative for providers.

                       Relevant Antitrust Geographic Markets
         79.    The relevant service markets described above are local.     Because

patients typically seek medical and hospital care close to home, they strongly

prefer health insurance plans that provide access to networks of hospitals and

physicians close to home as well. Additionally, patients desire local hospitals that


                                          32
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.33       Page 33 of 53



are in-network in their plan without financial penalties. Employers offering health

insurance to their employees therefore demand insurance products that provide

access to health care provider networks in all the areas in which substantial

numbers of their employees live.         Individuals purchasing individual health

insurance likewise demand insurance products that provide access to health care

provider networks, including hospitals, in the areas in which they live.

         80.   Kent County is a relevant geographic market in this case with respect

to each relevant service market. Kent County includes the city of Grand Rapids

and surrounding areas. Individuals living in Kent County and their employers seek

local health care, including local hospitals, and demand that the leading hospitals

in Kent County be included in their health insurance coverage as in-network

providers. A health insurer could not successfully sell health insurance products to

employers with significant numbers of Kent County employees without including a

choice of Kent County providers, including leading Kent County hospitals, in its

network.

         81.   There are no significant hospitals outside of Kent County which are

unaffiliated with the Kent County hospitals closer to metropolitan Grand Rapids

(where most Kent County residents live) than a one hour drive. Grand Rapids area

residents would not be willing to utilize a health plan which included in its network

only significant hospitals at a one hour drive away from Grand Rapids.


                                         33
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.34   Page 34 of 53



         82.   Therefore, hospitals outside of Kent County are not reasonable

substitutes for those within the county for inpatient and outpatient surgical

services, cardiac procedures, and obstetrical delivery services. It is very important

to patients that these services are conveniently located and readily accessible.

         83.   Oakland County is another relevant geographic market in this case

with respect to each relevant service market.          Although it is part of the

metropolitan Detroit area, individuals living in Oakland County and their

employers seek local health care, including local hospitals, and demand that the

leading hospitals in Oakland County be included in their health insurance coverage

as in-network providers.     A health insurer could not successfully sell health

insurance products to employers with significant numbers of Oakland County

employees without including a choice of Oakland County providers, including

leading Oakland County hospitals, in its network. Therefore, hospitals outside of

Oakland County are not reasonable substitutes for those within the county for

inpatient and outpatient surgical services, cardiac procedures, and obstetrical

delivery services.     It is very important to patients that these services are

conveniently located and readily accessible.

                              Anticompetitive Effects
         84.   The non-compete clauses would have the anticompetitive effect of

diverting significant business from the THM hospitals, and causing more surgeries,


                                         34
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.35   Page 35 of 53



cardiac procedures, and obstetrical deliveries to be performed at the hospital

systems in the relevant markets with the largest market shares, as described below.

The actions described above would therefore significantly diminish competition

from the THM hospitals, and substantially increase already high market

concentration in the relevant markets.        They would thereby harm overall

competition in the relevant markets, adversely affecting price and quality.

         85.   Under the Herfindahl-Hirschman Index (“HHI”) test, a measure of

market concentration set forth by the federal antitrust agencies in their Horizontal

Merger Guidelines, competition is assessed by summing the squares of the market

shares of the competitors. By that measure, the relevant markets are each “highly

concentrated,” defined by the federal antitrust agencies as markets with HHIs over

2,500. When markets are highly concentrated, even small shifts of patients from

hospitals with smaller shares to hospitals with greater market shares can be

anticompetitive.

         86.   Defendants’ use of the non-compete provisions in their agreements

with A4’s anesthesiologists would further increase these already high levels of

concentration in each of the relevant service markets by significantly reducing the

role of Plaintiffs’ hospitals in Kent and Oakland counties as viable options for

physicians and their patients, and diverting substantial volumes of the relevant




                                         35
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19      PageID.36   Page 36 of 53



services to the hospital systems with the largest market shares in each respective

county.

         87.   The use of the non-competes would also deprive patients of their

chosen high quality hospitals, and limit competition from the THM hospitals in

each of the relevant markets.

                      Anticompetitive Effects in Kent County
         88.   Currently, many surgeons and other physicians practicing at Mercy

Health Saint Mary’s also perform procedures at the other hospitals and associated

outpatient centers in Kent County, in particular, the dominant hospital system in

Kent County, Spectrum Health. When Mercy Health Saint Mary’s lost surgery and

other cases as a result of its anesthesia turnover in 2016, the majority of the

business went to Spectrum Health. One of the Spectrum hospitals is only 1.5 miles

from the Mercy Health Saint Mary’s campus, and therefore is convenient for

Mercy Health Saint Mary’s patients. For these reasons, if patients are diverted

from Mercy Health Saint Mary’s due to A4’s actions, these patients will most

likely be treated at Spectrum Health.

         89.   The inpatient surgical services market in Kent County is highly

concentrated, with Spectrum’s market share exceeding 60% and the HHI

exceeding 4,600, almost double the level which is considered highly concentrated.

Mercy Health Saint Mary’s is the closest substitute to Spectrum, and one of only


                                        36
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19       PageID.37   Page 37 of 53



two significant competitors. If Defendants’ actions caused as few as 15% of

Mercy Health Saint Mary’s commercially insured surgery cases to shift to

Spectrum, concentration would increase by more than 200 points, a level at which

anticompetitive effect is presumed.        THM’s past experience involving the

transition of anesthesia groups at Mercy Health Saint Mary’s, as described above,

makes such a shift, or greater, highly likely.

         90.   The cardiac procedures market in Kent County is highly concentrated,

with Spectrum’s market share exceeding 65% and the HHI exceeding 5,000. As

with surgery, Mercy Health Saint Mary’s is one of only two significant competitors

to Spectrum. If Defendants’ actions caused as few as 25% of Mercy Health Saint

Mary’s commercially insured cardiac procedures to shift to Spectrum,

concentration would increase by more than 200 points, a level at which

anticompetitive effect is presumed.        THM’s past experience involving the

transition of anesthesia groups at Mercy Health Saint Mary’s, as described above,

makes such a shift, or greater, highly likely.

         91.   The obstetrical delivery services market in Kent County is highly

concentrated, with Spectrum’s market share exceeding 65% and the HHI

exceeding 5,000. Mercy Health Saint Mary’s is the closest substitute to Spectrum

Health in Kent County, and one of only two significant competitors.              If

Defendants’ actions caused as few as 15% of Mercy Health Saint Mary’s


                                          37
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19      PageID.38    Page 38 of 53



commercially insured deliveries to shift to Spectrum, concentration would increase

by more than 200 points, a level at which anticompetitive effect is presumed.

Again, THM’s past experience involving the transition of anesthesia groups at

Mercy Health Saint Mary’s, as described above, makes such a shift, or greater,

highly likely.

         92.   Enforcement of the non-competes will also harm competition because

it will require patients to forego the choice of Mercy Health Saint Mary’s, despite

its extremely high quality services. Given that fact, and because Mercy Health

Saint Mary’s is one of only two significant competitors of the dominant hospital in

the relevant markets, diversion of cases away from Mercy Health Saint Mary’s

would depress quality competition, and further reduce overall competition.

                      Competitive Effects in Oakland County
         93.   The inpatient surgical services market in Oakland County is highly

concentrated, with the two largest systems’ combined market share exceeding 70%

and the HHI exceeding 3,700. As explained below, Defendants’ actions would

cause the bulk of Saint Joseph Mercy Oakland’s inpatient surgery cases to likely

shift to these two systems. If as few as a third of Saint Joseph Mercy Oakland’s

surgical cases shifted to those systems, the increase would exceed 200, which is

presumptively anticompetitive.




                                        38
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.39   Page 39 of 53



         94.   The cardiac procedures market in Oakland County is highly

concentrated, with the largest two hospital systems’ combined market share

exceeding 75% and the HHI exceeding 3,500. If as few as 25% of Saint Joseph

Mercy Oakland’s cardiac procedures shifted to those systems, the increase would

exceed 200, which is presumptively anticompetitive.

         95.   The obstetrical delivery services market in Oakland County is highly

concentrated, with the two systems’ combined market share over 80% and the HHI

exceeding 4,000. If as few as one half of Saint Joseph Mercy Oakland’s deliveries

shifted to those systems, the increase would exceed 200, which is presumptively

anticompetitive.

         96.   Such a shift is highly likely in the event that A4’s actions are not

enjoined. Many surgeons and other physicians practicing at Saint Joseph Mercy

Oakland also perform procedures at the other hospitals in Oakland County. The

second choice to Saint Joseph Mercy Oakland for the physicians on its active

medical staff in each of surgical services, deliveries and cardiac procedures is

either Beaumont Health or Ascension Health, the two systems with the greatest

market share in the county, and the other one of these systems is generally the third

choice. These physicians perform more than half their surgeries and 40% of their

cardiac procedures at hospitals other than Saint Joseph Mercy Oakland. More than

two-thirds of the surgeons with active staff privileges at Saint Joseph Mercy


                                         39
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.40    Page 40 of 53



Oakland also have privileges at one or both of these larger systems’ hospitals.

These physicians are therefore very likely to shift substantial numbers of cases

away from Saint Joseph Mercy Oakland, and to these systems, if A4’s non-

competes constrain the employment of its anesthesiologists by Plaintiffs.

         97.   Saint Joseph Mercy Oakland is one of the three leading hospital

systems (along with Beaumont and Ascension) in zip codes representing 60% of

the patients in its service area. This is a further indication that Saint Joseph Mercy

Oakland is an extremely close substitute for the hospitals operated by the two

largest systems in Oakland County. Any significant diversion of cases from Saint

Joseph Mercy Oakland will also significantly harm competition because it will

weaken this important competitive constraint on the largest hospital systems with

the greatest market share in the relevant Oakland County markets.

         98.   Enforcement of the non-competes will also harm competition, because

it will require patients to forego the choice of Saint Joseph Mercy Oakland, despite

its extremely high quality services in surgery, cardiology procedures, and

obstetrical deliveries described above, all of which make it a very significant

competitor in the relevant markets. Diversion of cases away from Saint Joseph

Mercy Oakland would deprive patients of the opportunity to benefit from these

high quality services, depress quality competition, and further reduce overall

competition.


                                         40
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.41    Page 41 of 53



         99.   The concentration levels for the outpatient surgical services market in

each of the relevant geographic markets is very similar to the concentration levels

described above for the inpatient surgical services markets. In each of the relevant

geographic markets, the same surgeons generally perform surgeries in both

inpatient and outpatient settings.

                      Significance of Changes in Concentration
         100. The diversion of surgical, cardiac, and obstetrical delivery cases from

the THM hospitals in Kent and Oakland counties to the dominant hospitals in each

county are very likely to have adverse effects on patients and overall competition.

Economic research overwhelmingly shows that greater market concentration

substantially increases hospital prices. Relevant studies have concluded that when

hospital markets become highly concentrated, with few competitors and high

market shares, prices generally increase.

               a.    A 2011 study examined the effect of hospital market

                     concentration on specific procedures. It found that in

                     concentrated hospital markets, hospitals charged 29% more for

                     cervical fusion, 31% more for lumbar fusion, 45% more for

                     total knee replacement, 49% more for total hip replacement,

                     50% more for angioplasty, and 56% more for CRM device

                     insertion. James C. Robinson, Hospital Market Concentration,


                                            41
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19      PageID.42    Page 42 of 53



                   Pricing, Profitability in Orthopedic Surgery and Interventional

                   Cardiology, 117(6) THE AM. J. OF MANAGED CARE e241,

                   e244 (2011).

              b.   One study from 2009 looked at the effect of hospital mergers

                   and consolidations (and the resulting increase in market

                   concentration) on the prices charged by nearby “rival” non-

                   merging hospitals across the United States from 1989 to 1996.

                   It found that non-merging hospitals increased prices 40 percent

                   in response to hospital mergers. Leemore Dafny, Estimation

                   and Identification of Merger Effects: An Application to

                   Hospital Mergers, 52 J. L. & Econ. 523, 544 (2009).

              c.   Health Affairs published a 2005 study looking at the effect of

                   hospital consolidation through system acquisition (i.e. a

                   hospital joining a wider hospital system).        It found that

                   “managed care prices were higher in system hospitals than in

                   nonsystem hospitals by an average of $103 per day.”      Alison

                   Evans Cuellar and Paul J. Gertler, How the Expansion of

                   Hospital Systems has Affected Consumers, 24(1) HEALTH

                   AFFAIRS 213, 217 (Jan. 2005).




                                       42
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19       PageID.43   Page 43 of 53



              d.   A 2011 study examined the effect of concentrated hospital

                   markets on hospital prices in 2001 and 2004. It concluded that

                   “hospital prices are higher in more concentrated markets” and

                   that a “1,000-percentage-point increase in the Shreveport

                   hospital concentration index raises prices by approximately 8.3

                   percent.” Glenn A. Melnic, Yu-Chu Shen and Vivian Yaling

                   Wu, The Increased Concentration of Health Plan Markets Can

                   Benefit Consumers through Lower Hospital Prices, 30(9)

                   Health Affairs 1728, 1729-31 (2011).

              e.   Another study of hospital mergers found that “[i]ncreases in

                   hospital market concentration lead to increases in the price of

                   hospital care.” Martin Gaynor and Robert Town, The Impact

                   of Hospital Consolidation—Update, Robert Wood Johnson

                   Foundation, THE SYNTHESIS PROJECT (June 2012) at 1.

              f.   A 2018 study found prices at monopoly hospitals are 12

                   percent higher than prices in markets with four or more

                   competitors. Zack Cooper, Stuart V. Craig, Martin Gaynor and

                   John Van Reenen, The Price Ain’t Right? Hospital Prices and

                   Health Spending on the Privately Insured, The Quarterly

                   Journal of Economics, vol. 134(1), pages 51-107 (Feb. 2019).


                                       43
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.44    Page 44 of 53



         101. There also are substantial barriers to entry which prevent any timely

entry or expansion into the relevant markets, including, but not limited to, the need

for specialized equipment, construction of operating rooms, and specialized

medical staff. Other entry or expansion barriers include regulatory delays (e.g., the

certificate of need (“CON”) process), lengthy construction costs, and development

costs.        For example, Henry Ford West Bloomfield in Oakland County cost

approximately $360 million to build and Saint John Providence Park (now called

Ascension Providence Hospital, Novi Campus) in Oakland County cost

approximately $360 million to build. CONs are also required for entry involving

certain outpatient procedures and outpatient ambulatory surgery centers.

 Defendants’ Non-Compete Agreements Do Not Provide Any Procompetitive
         Benefits and Do Not Serve a Reasonable Business Interest
         102. Defendants’ non-compete agreements with A4’s anesthesiologists do

not serve any reasonable business interest. They do not serve to protect any

confidential information possessed by A4’s anesthesiologists, since none of the

information possessed by A4’s anesthesiologist is at all confidential to A4. A4 has

not taken any steps to keep any of the information it utilizes confidential, nor has it

asked the THM employees with whom it works to keep any information

confidential. Moreover, A4 has not claimed to Plaintiffs’ personnel that any of its

information is confidential.



                                          44
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.45    Page 45 of 53



         103. Nor does A4 possess any unique customer information or goodwill.

The patients the anesthesiologists see are provided by the hospital. A4 does not

advertise its physicians’ services, nor does it keep any confidential patient lists or

have any patients of its own.

         104. While A4 anesthesiologists have introduced techniques, such as

certain kinds of nerve blocks, to the THM hospitals for the first time, these

techniques are widely practiced in other areas. A4 does not utilize any unique or

proprietary processes, services, or techniques.       Notably, after A4 began its

relationship with Plaintiffs at Saint Joseph Mercy Oakland, none of the processes

used at the hospital changed.

         105. Defendants’ non-compete agreements, if utilized to prevent

employment of A4 anesthesiologists by Plaintiffs, also would not protect against

any unfair competition. Plaintiffs are customers, not competitors of A4. Plaintiffs

are simply attempting to continue the provision of anesthesiology services at their

hospitals, in some cases utilizing the very same physicians who have provided

services at the THM hospitals for a number of years before A4 employed them.

For example, most of the A4 anesthesiologists working at Saint Joseph Mercy

Oakland also worked at that hospital prior to their employment with A4.

Therefore, their relationships with the hospital are completely independent of any

relationship with A4. Plaintiffs are not seeking to employ A4’s anesthesiologists


                                         45
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.46    Page 46 of 53



in order to obtain any goodwill or customer information; they seek to utilize these

physicians solely as employees, who will provide anesthesia services and who will

assist in the organization and further development of these services.

         106. Defendants’ non-competes are not tailored to encompass only its

reasonable competitive business interests with respect to the work the

anesthesiologists performed at A4. Defendants are not enforcing the non-compete

agreements to prevent their anesthesiologists from joining a competitor; the non-

competes are being used in order to extract higher reimbursement rates from

commercial payors by leveraging the importance of THM hospitals in the network

for these payors. The result is to effectively hold Plaintiffs hostage by preventing

them from effectively staffing the THM hospitals if they proceed with termination

based on A4’s very serious breaches of its contractual obligations. Use of a

relationship with the THM hospitals in order to extract greater rates falls far

outside the ambit of “reasonable business interests” that a reasonable non-compete

clause should be tailored to protect.

         107. There are no procompetitive justifications for Defendants’ actions.

Even assuming, arguendo, and contrary to the allegations above, that the non-

competes provide some benefits to Defendants, they do not provide any benefits in

the relevant markets, do not create any procompetitive effects in the relevant




                                         46
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.47   Page 47 of 53



markets, and do not offset the significant anticompetitive effects in the relevant

markets.

                           COUNT I
                UNLAWFUL AGREEMENT IN VIOLATION OF
                   SHERMAN ACT § 1 – KENT COUNTY
         108. Plaintiffs repeat and reallege the allegations of Paragraphs 1 through

107 above, as if fully restated herein.

         109. Each of the non-compete agreements between Defendants and their

anesthesiologists is a contract, combination, and conspiracy within the meaning of

Section 1 of the Sherman Act, 15 U.S.C. § 1.

         110. The    non-compete clauses threaten to have substantial           and

unreasonable anticompetitive effects in each of the relevant service markets in

Kent County as set forth above.

         111. The non-compete agreements therefore threaten to unreasonably

restrain trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

         112. As a direct and proximate result of Defendants’ threatened violations

of Section 1 of the Sherman Act and the anticompetitive effects thereof, Plaintiffs

will suffer irreparable harm and damages to their business and property.

         113. These violations, and the anticompetitive effects and irreparable harm

caused thereby, will continue unless enjoined.




                                          47
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.48   Page 48 of 53



         114. Defendants are liable for all damages resulting from lost patients due

to inadequate anesthesia coverage resulting from Defendants’ insistence on

enforcement of the non-competes.

                           COUNT II
                UNLAWFUL AGREEMENT IN VIOLATION OF
                 SHERMAN ACT § 1 – OAKLAND COUNTY
         115. Plaintiffs repeat and reallege the allegations of Paragraphs 1 through

107 above, as if fully restated herein.

         116. Each of the non-compete agreements between Defendants and their

anesthesiologists is a contract, combination, and conspiracy within the meaning of

Section 1 of the Sherman Act, 15 U.S.C. § 1.

         117. The    non-compete clauses threaten to have substantial           and

unreasonable anticompetitive effects in each of the relevant service markets in

Oakland County as set forth above.

         118. The non-compete agreements therefore threaten to unreasonably

restrain trade in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

         119. As a direct and proximate result of Defendants’ threatened violations

of Section 1 of the Sherman Act and the anticompetitive effects thereof, Plaintiffs

will suffer irreparable harm and damages to their business and property.

         120. These violations, and the anticompetitive effects and irreparable harm

caused thereby, will continue unless enjoined.


                                          48
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19        PageID.49    Page 49 of 53



         121. Defendants are liable for all damages resulting from lost patients due

to inadequate anesthesia coverage resulting from Defendants’ insistence on

enforcement of the non-competes.

                            COUNT III
                  VIOLATION OF STATE ANTITRUST LAWS
         122. Plaintiffs restate and reallege the allegations contained in Paragraphs

1 through 121 above, as if fully restated herein.

         123. Defendants’ non-compete clauses violate MCL 445.772.

                            COUNT IV
              BREACH OF CONTRACT – NON-PARTICIPATION
                        IN PAYOR NETWORKS
         124. Plaintiffs restate and reallege the allegations contained in Paragraphs

1 through 107 above, as if fully restated herein.

         125. By ending its participation in contracts with BCBSM and Priority, A4

has breached the provisions of the ASA and MSA that require it to participate in

such contracts. These breaches are material, since they jeopardize potentially

hundreds of millions of dollars in revenues from these commercial payors at the

affected hospitals.

         126. A4 is liable in damages for all lost business due to its breaches of

contract.

         127. These violations, and the anticompetitive effects and irreparable harm

caused thereby, will continue unless enjoined.

                                          49
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19          PageID.50   Page 50 of 53



                       COUNT V
     BREACH OF CONTRACT – FAILURE TO RELEASE PHYSICIANS
             FROM PROVISIONS OF NON-COMPETES
         128. Plaintiffs restate and reallege the allegations contained in Paragraphs

1 through 107 above, as if fully restated herein.

         129. A4 is required on termination of its agreements and/or orders with

Plaintiffs to release its physicians from their non-compete agreements to allow

them to be employed by Plaintiffs. These agreements also provide that Plaintiffs

may employ A4’s physicians after termination.

         130. Plaintiffs have sought to reach agreement regarding employment with

A4 physicians, to be effective on termination, but A4 has refused to release these

physicians from their non-competes.

         131. A4 is therefore in breach of its agreements with Plaintiffs.

         132. Defendants are liable for all damages resulting from lost patients due

to inadequate anesthesia coverage resulting from Defendants’ insistence on

enforcement of the non-competes.

         133. These violations, and the anticompetitive effects and irreparable harm

caused thereby, will continue unless enjoined.

                        COUNT VI
      DECLARATORY JUDGMENT AND REQUEST FOR INJUNCTIVE
            RELIEF WITH RESPECT TO NON-COMPETES




                                           50
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19         PageID.51    Page 51 of 53



         134. Plaintiffs repeat and reallege the allegations of Paragraphs 1 through

107 above, as if fully restated herein.

         135. In order to prove that a non-compete covenant is enforceable under

Michigan law, Defendants must show: (i) the clause prevents unfair competition;

(ii) the clause is otherwise reasonable; (iii) the clause protects the plaintiff’s

confidential information or goodwill; and (iv) the clause is tailored to the situation.

A4’s non-compete agreements do not meet any of these requirements.

         136. None of these requirements is met with regard to Defendants’ non-

competes with their anesthesiologists if utilized to bar employment by Plaintiffs.

         137. These violations, and the anticompetitive effects and irreparable harm

caused thereby, will continue unless enjoined.

                             REQUEST FOR RELIEF
         WHEREFORE, Plaintiffs respectfully request that this Honorable Court:

               a.    Require that Defendants release their physician employees

                     practicing at THM hospitals from any restrictions on their

                     employment by Plaintiffs;

               b.    Issue a declaratory judgment finding that Defendants’ non-

                     competition clauses in their agreements with their physicians

                     violate federal and Michigan antitrust laws to the extent that




                                          51
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19            PageID.52      Page 52 of 53



                      they are utilized to prevent A4 anesthesiologists from becoming

                      employed by Plaintiffs;

               c.     Issue a declaratory judgment that Defendants’ non-competition

                      clauses in their agreements with their physicians violate MCLA

                      445.774a if applied to employment by Plaintiffs;

               d.     Preliminarily and permanently enjoin Defendants from

                      enforcing the non-competition clauses in their agreements with

                      the A4 anesthesiologists against Plaintiffs;

               e.     Grant Plaintiffs three times their damages suffered as a result of

                      any effort by Defendants to enforce or insist upon compliance

                      with the non-compete clauses;

               f.     Grant Plaintiffs their damages suffered due to A4’s breaches of

                      contract described above;

               g.     Award Plaintiffs their taxable costs and reasonable attorneys’

                      fees; and

               h.     Grant such other relief as this Court finds just.

                            DEMAND FOR JURY TRIAL
         Plaintiffs hereby demand a trial by jury on all issues so triable.




                                            52
31357492.32
Case 2:19-cv-12145-LVP-RSW ECF No. 1 filed 07/23/19   PageID.53   Page 53 of 53




                                    s/David A. Ettinger
                                    David A. Ettinger (P26537)
                                    Jennifer Schwab (admitted E.D. Mich.,
                                    Illinois Bar No. 6329345)
                                    Honigman LLP
                                    2290 First National Building
                                    660 Woodward Avenue
                                    Detroit, MI 48226
                                    (313) 465-7368 (p)
                                    (313) 465-7369 (f)
Dated: July 23, 2019                dettinger@honigman.com




                                     53
31357492.32
